Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 1-17 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200277628A1, Published 09/03/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-14 and 17, in the reply filed on 10/07/2022 is acknowledged.  The traversal is on the ground(s) that Chejanovsky fails to teach or suggest that the p19 promoter can be inactivated by mutations that are silent in the Rep78 and Rep68 proteins, and teaches away from the claimed aspects of the invention as Chejanovsky teaches mutations in the p19 promoter that fail to inactivate the promoter and are “silent” in the Rep78/68 proteins, namely mutants pNTC7 and pNTC9. 
This is not found persuasive because instant claim 1 requires that the mutants 1) inactivate p19 promoter and 2) maintain functionality of Rep78 and Rep68; nowhere in the independent claim is it required that the mutation is a silent mutation.  Chejanovsky did produce other mutants, such as pNTC20 and pNTC4 that produced Rep78 but did not produce detectable Rep52 or Rep40, thus inactivating the p19 promoter yet allowing Rep78/68 to still function.  Applicant claims the exact same mutants generated by Chejanovsky (833T>C in instant claim 4) and claims that they generate the desired effect, so it is unclear then as to the enablement of the claimed invention.  Regardless, further teachings in the art (See e.g. Grieger et. al., US20140242671A1, ¶[0064]) teach inactivating the p19 promoter and express the large Rep proteins from one ORF and the small Rep proteins from another, distinct ORF.  Sitaraman et. al. (Sitaraman V, et. al. Proc Natl Acad Sci U S A. 2011 Aug 23;108(34):14294-9. Epub 2011 Aug 15.) teaches computationally-designed AAV Rep78 which comprises optimized mutations that do not alter the Rep78 function and are the same as those instantly claimed (See alignment below; Sitaraman teaches at least the generation of 732A>C, 734A>B, 737T>C, 746A>G, 749C>G, 752G>H, 758G>A, 761G>H, and 764G>H (see wild type AAV2 sequence “WTREP” compared to mutated dREP and sREP below from Supplemental Fig.1).  Therefore, the art was in possession of the structural nucleic acid sequences which are claimed to have the purported function of the instant invention.

                 1234567890 1234567890 1234567890 1234567890          
WTREP TCACAAAGAC CAGAAATGGC GCCGGAGGCG GGAACAAGGT GGTGGATGAG TGCTACATCC 780
dREP  TTACGAAGAC CCGTAACGGC GCCGGGGGGG GGAATAAGGT GGTCGACGAG TGCTATATCC
sREP  TGACCAAAAC TCGTAACGGA GCAGGGGGGG GAAATAAAGT CGTCGACGAG TGCTATATTC 


The requirement is still deemed proper and is therefore made FINAL.
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/07/2022.
Applicant's election with traverse of SEQ ID NOs: 1 and 15 in the reply filed on 10/07/2022 is acknowledged.  The traversal is on the ground(s) that it is improper to remove claims from examination due to a species election requirement, and the Office has not identified which claims would be subject to removal.  This is not found persuasive because the Office identified the generic claims, so that those which were not identified would be subject to the single species election.  Further, the potential election was so complex that it would be impossible to note which claims would, or would not, be examined upon election of a specific species.  Only those claims which are affected by the species election could be reasonably identified.  As to the species election being improper within the Requirement for Restriction/Election, this practice is set forth in 37 C.F.R. 1.146.  
37 CFR 1.146  Election of species.
In the first action on an application containing a generic claim to a generic invention (genus) and claims to more than one patentably distinct species embraced thereby, the examiner may require the applicant in the reply to that action to elect a species of his or her invention to which his or her claim will be restricted if no claim to the genus is found to be allowable. However, if such application contains claims directed to more than a reasonable number of species, the examiner may require restriction of the claims to not more than a reasonable number of species before taking further action in the application.

As the “Requirement for Restriction/Election” is the “first action on an application”, notably distinct from the first action on the merits, this is the commonplace method in the interest of compact prosecution to set forth not only restriction/election requirements for multiple claimed inventions, but also election requirements for species (See MPEP §810).  Nowhere in the MPEP is it stated that it is improper to remove claims from consideration due to a species election requirement.  Furthermore, as this is a Restriction of an National stage entry filed under 35 USC 371, the Office has broken unity as set forth in the previous Office action and reiterated supra.  Therefore, the generic claims to each invention were determined to lack unity of invention as the special technical feature was known in the prior art, thus preemptively noting at least some, if not all, of the generic claims to be unpatentable.  Further, as per MPEP §1850, this is a Unity of Invention practice, and not a US Restriction/Election requirement, so the provisions of Rule 146 do not apply.  The species were a priori lacking a same or corresponding technical feature, as they were all drawn to distinct Rep sequences with distinct functions.  Even in arguendo that they all are derived from a Rep sequence, it can be further argued that these are chemical compounds which are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  This is clearly set forth in the data provided in the application in Figures 4-5 showing the sequences have distinct properties with respect to encoding of long and short Rep proteins when compared to a “wild type” Rep gene sequence.    
The requirement is still deemed proper and is therefore made FINAL.
However, after further consideration, as there is a question as to the enablement of the entire invention as instantly claimed, the Office has determined that in the interest of compact prosecution, it is best to withdraw the species requirement and examine all species to fully address the enablement issues raised infra.  
Claims 1-14 and 17 will be examined on their merits. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/12/2020, 06/29/2021, and 03/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statements (IDS) submitted on 09/10/2020 by a third party is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13 and 17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  It is suggested the claims be amended to read upon “an isolated host cell” to clearly distinguish said claims from encompassing a human organism.  Another suggestion is to incorporate limitations from non-rejected claims (e.g. instant claim 14) into the independent claim.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is drawn to a host cell “comprising a nucleic acid having at least 70% sequence identity to a nucleic acid as defined in claim 5, provided that the specific mutations defined in SEQ ID NOs: 1 to 8, 11 to 14, and 34 to 42 are present.”  However, it is unclear as to which “specific mutations” are being referenced in these sequences, as a “base” sequence is not provided for comparison.  Further, it is unclear from the wording of the claim if all of the mutations comprised in all of the listed SEQ ID NOs: must be present, or if the nucleic acid has at least 70% sequence identity when compared to any one of the sequences, provided that said sequence still comprises the desired mutations.  
As the metes and bounds of the claimed invention are unclear, the claim is rejected for being indefinite.  

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 provides the isolated host cell is “further comprising a nucleic acid encoding AAV Rep proteins Rep52 and Rep40 under the control of an inducible promoter.”  Rep5 and Rep40 are shorter versions of Rep78 and Rep68 encoded from the same open reading frame (ORF) using a different promoter p19, which is claimed in instant claim 1 to be mutated so that it is inoperable while not affecting the function of Rep78 and Rep68.  However, as the nucleic acid is not claimed to be a separate, distinct nucleic acid, under one reasonable interpretation, the inducible promoter that encodes Rep52 and Rep40 could be read as being “wild type” p19, as the p19 promoter is inducible with the resulting Rep78 and Rep68 proteins.  Therefore, it is unclear how the nucleic acid can both have mutations to silence the p19 promoter but still have an operable p19 promoter.  If the Rep52 and Rep40 proteins are within a separate nucleic acid with a heterologous inducible promoter, it should be claimed as such.  Or, if Rep52 and Rep40 are still encoded from the same nucleic acid but a different ORF, it should be claimed as such.  
For these reasons, the metes and bounds of claim 13 are unclear, and the claim is rejected for being indefinite. 

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is drawn to a host cell “comprising a nucleic acid having at least 70% sequence identity to a nucleic acid as defined in claim 6, provided that the specific mutations defined in SEQ ID NOs: 15 to 22, 25 to 28, and 43 to 51 are present.”  However, it is unclear as to which “specific mutations” are being referenced in these sequences, as a “base” sequence is not provided for comparison.  Further, it is unclear from the wording of the claim if all of the mutations comprised in all of the listed SEQ ID NOs: must be present, or if the nucleic acid has at least 70% sequence identity when compared to any one of the sequences, provided that said sequence still comprises the desired mutations.  
As the metes and bounds of the claimed invention are unclear, the claim is rejected for being indefinite.  


Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends upon claim 5, while claim 17 depends upon claim 6.  Both claims 5 and 6 provide that the host cell comprises a nucleic acid with at least one of the listed nucleotide sequences.  Claims 11 and 17 both claim a nucleotide sequence with 70% identity to those same sequences listed in the claim upon which it depends, which constitutes a broadening of the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  The interpretation of instant claims 5-6, 11, and 17 will be provided herein, but the claims must be amended to correct the pendency.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an isolated host cell comprising a nucleic acid encoding Adeno-associated virus (AAV) Rep proteins Rep78 and Rep68, wherein the internal AAV promoter p19 has been inactivated by one or more mutations that maintain the functionality of said Rep78 and Rep68 proteins.
Further limitations on the isolated host cell according to claim 1 are wherein said one or more mutations are within at least one of the p19 promoter SP1 -50 region, TATA -20 region, and TATA -35 region (claim 2); wherein said one or more mutations are silent mutations (claim 3); wherein said one or more mutations comprise at least one mutation, selected from the group consisting of mutations 731C>D, 732A>C, 734A>B, 737T>C, 746A>G, 749C>D, 752G>H, 758G>A, 761G>H, 764G>H, 818G>A, 824G>H, 830T>V, 833T>C, 845T>C, 846T>C, 8484A>B, 848A>G, 849A>T, 850G>C, and 851C>D (claim 4); wherein said nucleic acid comprises at least one nucleotide sequence, selected from the group consisting of nucleotide sequences with at least 70% identity to those sequences according to SEQ ID NOs: 1 to 8, 11 to 14, and 34 to 42 (claim 5); wherein said nucleic acid comprises at least one nucleotide sequence, selected from the group consisting of nucleotide sequences with at least 70% identity to those sequences according to SEQ ID NOs: 15 to 22, 25 to 28, and 43 to 51 (claim 6); wherein said one or more mutations are mutations that result in one or more conservative amino acid exchanges (claim 7); wherein said one or more amino acid exchanges are amino acid exchanges within the class of aliphatic amino acids (Gly, Ala, Val, Leu, Ile), within the class of hydroxyl- or sulphur/selenium-containing amino acids (Ser, Cys, Sec, Thr, Met), within the class of basic amino acids (His, Lys, Arg), or within the class of acidic amino acids (Asp, Glu, Asn, Gln)(claim 8); wherein said nucleic acid comprises at least one nucleotide sequence, selected from the group consisting of the nucleotide sequences according to SEQ ID NOs: 9 and 10 (claim 9); wherein said nucleic acid comprises at least one nucleotide sequence, selected from the group consisting of the nucleotide sequences according to SEQ ID NOs: 23 and 24 (claim 10); comprising a nucleic acid as defined in claim 5, provided that the specific mutations defined in SEQ ID NOs: 1 to 8, 11 to 14, and 34 to 42 are present (claim 11); wherein said nucleic acid is stably integrated into the host cell genome or is comprised in a vector (claim 12); further comprising a nucleic acid encoding AAV Rep proteins Rep52 and Rep40 under the control of an inducible promoter (claim 13); selected from the group consisting of CAP cells, HEK293 cells, and Per.C6 cells (claim 14); and comprising a nucleic acid as defined in claim 6, provided that the specific mutations defined in SEQ ID NOs: 15 to 22, 25 to 28, and 43 to 51 are present (claim 17).


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-14 and 17 are rejected as lacking adequate descriptive support for a Rep mutant which results in the inactivation of the p19 promoter function yet does not disrupt Rep78 or Rep68 function.  
In support of the claimed genera (any AAV Rep mutants which inactivate p19 promoter function but retain Rep78/68 function), the application discloses a few examples in which conservative amino acid mutations were introduced (e.g. ID24 with 823C>G and 824G>H, ID23 with 846T>G, 847T>C, and 848A>B; See Example 4 at ¶[0121]) and also exhibits a disruption of p19 function while still encoding functional Rep78/68.  Western blot analysis revealed that the expression of long and short Rep proteins was successfully separated by introducing distinct mutations in the regulatory sequences of the p19 promoter resulting in conservative aa exchanges either in the SP1 −50 or in the TATA −20 region (¶[0124]).  It appears as though mutations to the regulatory elements of the p19 promoter are essential, and not mutations to the promoter itself.  Western blot analysis of mutations to the regulatory regions showed reduction of expression of the short Rep proteins, but not always complete inactivation.  For instance, mutants ID16, ID17, ID20, ID27, and ID48 showed a reduction of shorter Rep proteins, but still visible production of said proteins.  In comparison, mutants ID22 and ID28 appeared to have complete abrogation of short Rep protein expression (Figs. 4A, 4C, 4D).  Certain mutants not only disrupted all shorter Rep protein sequences, but also appeared to inhibit longer Rep protein production (e.g. see mutants ID43, ID44, ID45, ID46, ID44, ID47, and ID48 in Figs. 4B, 4D.)  Separating the 5′ and 3′ motifs showed that especially the 3′ motifs next to the promoter (SP1 −50; TATA −35, TATA −20) are important for the activation of the internal p19 promoter.  Applicant highlights that mutating only the TATA −20 motif failed to inhibit expression of the short Rep proteins, suggesting that also SP1 −50 and TATA −35 were also important for the activation of expression, which was supported by the fact that mutating everything except the TATA −20 also resulted in decreased expression of the short rep proteins.  It appears as though the SP1 −50 motif and more exactly the mutation 824G>H are essential to disrupt p19 promoter function.  While it is clear that many of these mutants inhibit p19 promoter function, they do not inactivate promoter function as claimed.  Further, these mutants are introduced not in the promoter itself, but regulatory elements relative to the promoter.  In addition, some of these mutants clearly have an effect on the larger Rep proteins as well, suggesting that the function of these larger proteins has potentially been disrupted.  Only a very limited example of mutants introduced appear to 1) inactivate the p19 promoter and 2) maintain functionality of Rep78/68.  Finally, the claims are generically directed to any adeno-associated virus (AAV), which includes at least two distinct species (adeno-associated dependoparvovirus A (AAV-1, AAV-2, AAV-3, and AAV-4) and adeno-associated dependoparvovirus B (AAV-5)), and multiple serotypes and variants found in humans and other primates, including AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10 (AAVrh10), AAV11, and AAV12.  Said viruses have distinct immunogenicity, replicative capabilities, and tropism, and the Rep genes amongst different serotypes are also distinct.  While the Rep sequences are interchangeable amongst many serotypes, there are distinct differences.  For instance, AAV5 Rep proteins cannot cross-complement in the packaging of a genome with AAV2 ITR.  Post-filing analyses have suggested four distinct classes of genotypes of AAV based upon the Rep gene, further exemplifying the distinct nature of these viruses and the Rep coding sequences (Beloukhova MI, et. al. Viruses. 2022 May 13;14(5):1038.)  All examples from the instant specification appear to be from AAV2 sequences, which do not represent all potential AAV Rep coding sequences and p19 promoters and regulatory elements comprised within.  Thus, the application only provides a limited number of examples of species within the claimed genera that display the claimed structure/function relationship, namely AAV2 Rep mutants ID15, ID28, ID43, ID50, and ID51.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two.  In other words, there is no evidence that any mutation to any AAV Rep gene which inactivates the p19 promoter can still retain large Rep protein function, nor is it clear that mutations which fail to affect large Rep protein function inactivate the p19 promoter.  Further, the protein expression displayed by the Western blots in Fig. 4 does not correlate to function of the resulting protein; while the larger Rep proteins may be expressed, it is not clear that said proteins have maintained their function.  Moreover, no correlation has been made to which specific nucleotide mutations or amino acid mutations are required in order to achieve the claimed function.  For instance, applicant claims that in instant claim 4, the mutation 833T>C may be introduced that would result in the desired structure/function relationship.  But as noted by Applicant in the Traversal to the Restriction/Election requirement of the instant application, this mutant was generated and still resulted in both the long and short Rep proteins being expressed.  While the examples note specific p19 regulatory motifs appear to be more important than others, it still remains that some mutants inhibit short Rep protein expression but do not abolish it.  Further, it remains that while some mutants may abolish short Rep protein expression, and long Rep proteins are still generated, it is not clear that said long proteins retain their proper function.  The only mutants in which the function was tested were the ID23 and ID24 mutants (¶[0126]), yet in Fig. 9B it is clear that shorter Rep proteins are still expressed with each of these mutants, meaning that the functionality of the p19 promoter was inhibited or decreased, but not inactivated.
The teachings of the art also fail to indicate that, without such evidence, those in the art would have expected the full scope of the claimed mutations would confer the claimed function of inactivating the p19 promoter while maintaining long Rep protein function.  For example, a search of the art indicates that modifications to biological molecules such as proteins are unpredictable, and require experimentation regarding the relationships between alterations in sequence bases/side chains and the function and structure of the protein in order to determine the actual effects of the modifications as discussed by Bowie et al. (Bowie JU, et. al. Science. 1990 Mar16;247(4948):1306-10; See page 1306).  The art also shows that single amino acid mutations in the antibodies can greatly affect the ability of said antibody to bind to its target antigen (Winkler K, et. al. J Immunol. 2000 Oct 15;165(8):4505-14.; See also Kussie PH, et. al. J Immunol. 1994 Jan 1;152(1):146-52.)  While these examples are in relation to antigen/antibody structure and function, they still highlight the fact that mutations to proteins are unpredictable with respect to their overall function, and mutations to a protein may affect one aspect of the protein’s function but not another. 
Lastly, the Federal Circuit opinion in Amgen v. Sanofi No. 2017-1480 slip op. Fed. Cir. Oct. 5, 2017 (“Amgen”) has shown that mere possession of an antigen does not satisfy the written description requirement for possession of any antibodies that may bind to said antigen.  This recent finding is the current guidance utilized by the Office, and the opinion overrides the MPEP guidance regarding “newly characterized antigens” (MPEP § 2163 II.A.3).  While this is the finding with respect to claiming an antibody by its target antigen, it is relevant to the instant application in that the applicant is attempting to claim a nucleic acid mutation by what it does (e.g. the function of inactivating the p19 promoter while maintaining the functions of the long Rep proteins) rather than what it is (e.g. specifically identifying where the mutants are generated in which AAV sequences by identifying relevant residues, amino acids, or motifs.)
Thus, in view of the above, there would have been significant uncertainty as to which mutations to which AAV Rep sequences would be able confer the claimed functions of inactivating the p19 promoter while maintaining function of the long Rep proteins.  In view of this uncertainty and the lack of specific examples of the claimed genera that explicitly show the p19 promoter function was abolished while the function (not just the expression) of the long Rep proteins was maintained and is applicable to more than AAV2 Rep, the claims are rejected for lack of adequate written description support.


	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sitaraman et. al. (Sitaraman V, et. al. Proc Natl Acad Sci U S A. 2011 Aug 23;108(34):14294-9. Epub 2011 Aug 15.; hereafter “Sitaraman.”)
The Prior Art
Sitaraman teaches computationally-designed adeno-associated virus (AAV) Rep genes, wherein the Rep open reading frame (ORF) is re-engineered using synonymous codon pair recoding (entire document; see abstract.)  Sitaraman teaches mutations to the Rep gene, including generation of 732A>C, 734A>B, 737T>C, 746A>G, 749C>G, 752G>H, 758G>A, 761G>H, 824G>H, 830T>V, 833T>C, 845T>C, 846T>C, 8484A>B, 848A>G, 849A>T, 850G>C, and 851C>D (See alignment below, Supporting Information).  As Sitaraman teaches the structural limitations of the nucleic acid encoding the Rep gene with the mutations as claimed, and said mutants were noted as being synonymous mutations, said mutants would inherently comprise the functional limitations as claimed in instant claims 1-4.  

                 1234567890 1234567890 1234567890 1234567890          
WTREP TCACAAAGAC CAGAAATGGC GCCGGAGGCG GGAACAAGGT GGTGGATGAG TGCTACATCC 780
dREP  TTACGAAGAC CCGTAACGGC GCCGGGGGGG GGAATAAGGT GGTCGACGAG TGCTATATCC
sREP  TGACCAAAAC TCGTAACGGA GCAGGGGGGG GAAATAAAGT CGTCGACGAG TGCTATATTC 

                                       1234567890 1234567890 1234567890
WTREP CCAATTACTT GCTCCCCAAA ACCCAGCCTG AGCTCCAGTG GGCGTGGACT AATATGGAAC 840 
dREP  CTAACTATCT GTTACCGAAA ACGCAACCCG AGTTGCAGTG GGCCTGGACT AACATGGAGC 
sREP  CGAACTACCT CTTGCCCAAG ACGCAGCCCG AATTGCAGTG GGCCTGGACC AACATGGAGC

      1234567890 1234567890
WTREP AGTATTTAAG CGCCTGTTTG AATCTCACGG AGCGTAAACG GTTGGTGGCG CAGCATCTGA 900 dREP  AATACTTGTC CGCATGCCTG AATCTGACCG AACGCAAACG GTTGGTCGCC CAGCATCTGA 
sREP  AATACCTGTC AGCGTGCCTC AACTTGACCG AAAGAAAGAG ACTCGTGGCC CAGCACCTGA
       
Sitaraman teaches the AAV sequences were stably expressed from either HEK293, HeLa, or C12 cells (“Materials and Methods: Reagents, Ad Substrates, and Cell Lines.”, p. 14298, instant claims 12, 14).  dREP is 22.4% different over the entire length of SEQ ID NO: 22 (See attached alignment; NB: two of the residues in SEQ ID NO:22 are noted as “H” and “B” but actually align with dREP, raising the overall % identity and dREP is 66 residues shorter than SEQ ID NO:22, making a difference of 433 residues between dREP and SEQ ID NO:22, which means they are 77.6% identical; instant claims 6 and 17).  dREP has at least 78.9% identity to SEQ ID NO: 34 (See attached alignment; instant claims 5 and 11.)  
Sitaraman therefore teaches the limitations of instant claims 1-6, 11-12, 14, and 17, and anticipates the invention encompassed by said claims. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL B GILL/
Primary Examiner, Art Unit 1648